El Juez Asociado Señot Aldrey,
emitió la opinión del tribunal.
Este pleito se inició en una corte municipal en cobro de $306.80. La Corte de Distrito de Aguadilla dictó sentencia condenatoria en él en grado de apelación y ese fallo fue apelado para ante este Tribunal Supremo. Revocamos la sentencia y ordenamos otro juicio por haberse cometido un error de procedimiento. Esprívalo v. Cerezo, 41 D.P.R. 744. De la nueva sentencia condenatoria de la corte de distrito apeló otra vez el demandado quien alega como primer motivo para su recurso que la corte inferior cometió error al declarar sin lugar la excepción previa que adujo contra la demanda por no contener hechos determinantes de causa de acción. Ese mismo error fue alegado en la anterior apelación que resolvimos, en la que declaramos que la demanda aduce suficientemente una causa de acción. Como es cuestión ya resuelta por nosotros entre las partes no la trataremos nuevamente.
El segundo motivo de error, último que discute el apelante, se refiere a la apreciación que la corte inferior hizo de la evidencia y a la forma en que resolvió el conflicto de la prueba.
De la evidencia resulta que Martina Cerezo debía $306.80 a Sandalio G-arcía Ducós con la garantía de los demandantes: que el día 5 de abril de 1927 ella y un hermano, el deman-dado, fueron donde el demandante Esprívalo, a quien mani-festó el demandado que Martina embarcaría al día siguiente para la ciudad de Nueva York, que ella no tenía dinero para pagar a García Ducós lo que le debía pero que los deman-dantes pagasen esa deuda y que ella les endosaría un pagaré que tenía de José Gregorio Cortés por $300 de capital y $15 de intereses, pero Esprívalo no quiso papel sino dinero: que *425entonces convinieron los tres en qne Martina endosara el pa-garé al demandado; qne los ahora demandantes pagaran la denda de Martina con García Ducós y qne cuando el deman-dado cobrase el pagaré de José Gregorio Cortés le pagaría a los ahora demandantes los $306.80 qne ellos pagarían por Martina a García Ducós. Esa misma tarde se cercioró Es-prívalo de que Martina endosó el mencionado pagaré al de-mandado, por lo qne los demandantes pagaron la denda de Martina con García Dncós; y qne después supo Esprívalo por varias manifestaciones, entre ellas del propio demandado, qne éste cobró de José Gregorio Cortés los $300 y le condonó los $15 de intereses, cuyo dinero aplicó a satisfacer otro pa-garé de $252 qne Martina tenía en nn banco con la garantía del demandado, habiendo manifestado el demandado a varias personas qne él no iba a ser tan hobo de pagar a Esprívalo cuando él era garantizador de su hermana en el banco. Esos hechos están corroborados por muchos testigos y justifican los alegados en la demanda.
La evidencia del apelante consistió en su declaración, qne no niega lo manifestado por Esprívalo pero dice qne después de endosado a él el pagaré qne tenía su hermana contra Cor-tés, ella le dijo qne con lo qne cobrara de ese pagaré satisfi-ciera otro que ella tenía en el banco con la firma del deman-dado; y la declaración por deposición de Martina que testi-ficó en los mismos términos qne su hermano, el demandado. La corte inferior no dió crédito a ese particular de sus de-claraciones y el examen que hemos hecho de toda la prueba nos convence de qne la corte inferior estuvo correcta en esa conclusión, pues hasta qne este pleito comenzó no -dijo el de-mandado a las varias personas con quienes habló respecto al asunto de Esprívalo qne había recibido tal instrucción de su hermana sino qne, como antes hemos consignado, él no iba a ser bobo no satisfaciendo el pagaré qne su hermana tenía con él en nn banco.
*426No cometió error la corte inferior al apreciar la prueba en la manera que lo hizo y al condenar al apelante.

La sentencia apelada debe ser confirmada.